UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-8055
PAUL WINESTOCK, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge;
           William M. Nickerson, Senior District Judge.
                 (CR-90-454, CA-00-3238-WMN)

                      Submitted: April 26, 2002

                      Decided: August 26, 2002

   Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.



Dismissed in part and vacated and remanded in part by unpublished
per curiam opinion.


                            COUNSEL

Paul Winestock, Jr., Appellant Pro Se. Barbara Suzanne Skalla, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WINESTOCK
                               OPINION

PER CURIAM:

  Paul Winestock, Jr., filed a motion under 28 U.S.C.A. § 2255
(West Supp. 2001), challenging his drug trafficking conviction and
sentence, and a separate motion for return of property seized by the
government pursuant to his arrest. The district court denied both
motions in an order dated November 5, 2001. Winestock timely
appealed. For the reasons discussed below, we dismiss in part and
vacate and remand in part for further proceedings.

  Winestock’s § 2255 motion asserted claims under Apprendi v. New
Jersey, 530 U.S. 466 (2000). This court has held that Apprendi does
not apply retroactively to cases on collateral review. United States v.
Sanders, 247 F.3d 139, 151 (4th Cir.), cert. denied, 122 S. Ct. 573
(2001). We therefore deny Winestock’s motion for a certificate of
appealability as to his appeal from the denial of his § 2255 motion1
and dismiss the appeal from the portion of the district court’s Novem-
ber 5, 2001, order denying relief on Winestock’s § 2255 motion.

   Winestock filed a motion for return of property dated December
20, 2000. The government administratively forfeited the property in
1991. Notification of the forfeitures was sent to the Baltimore City
Jail and two other addresses, and was published in the Washington
Times. However, Winestock was residing at a halfway house from
January 14, 1991, until April 10, 1992, and asserted that he did not
become aware of the forfeitures until 1996. The district court noted
that Winestock may not have received adequate notice, but concluded
that his action was barred by the six-year statute of limitations.

  As the district court correctly noted, the applicable limitations
period for an action seeking return of forfeited property is six years.
28 U.S.C. § 2401(a) (1994); United States v. Minor, 228 F.3d 352,
359 (4th Cir. 2000). To decide whether Winestock filed his action
outside the six-year limitations period, it is necessary to determine
when the cause of action accrued. The cause of action accrues and the
    1
   As to Winestock’s appeal from the district court’s order denying his
motion for return of property, no certificate of appealability is required.
                     UNITED STATES v. WINESTOCK                       3
limitations period begins to run on the date when the movant first
becomes aware that the government declared the property forfeited or
when, through an inquiry he reasonably could have been expected to
make, he would have been aware of the forfeiture. Minor, 228 F.3d
at 359. In this case, the record is not sufficiently developed to deter-
mine when the cause of action accrued.

   We therefore vacate the portion of the district court’s order denying
relief on the motion for return of property and remand to the district
court for a determination of when the cause of action accrued and
whether Winestock’s motion was timely filed. If the motion was
timely, Winestock may proceed with his action and we further direct
the court to determine whether the government gave Winestock ade-
quate forfeiture notice in light of Minor and the Supreme Court’s
recent decision in Dusenbery v. United States, 70 U.S.L.W. 4044
(U.S. Jan. 8, 2002) (No. 00-6567). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                             DISMISSED IN PART, VACATED AND
                                          REMANDED IN PART